Citation Nr: 1455594	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  08-37 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from August 1960 to August 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for hearing loss, tinnitus, and a right knee disability.  In July 2012, the case was remanded for further development.  An interim June 2013 rating decision granted service connection for hearing loss and tinnitus; as such, these claims are no longer in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his right knee disability is due to a motor vehicle accident in service.  The July 2012 Board remand instructed the AOJ to request from the appropriate sources a copy complete of hospital records that correspond to the care the Veteran reportedly received as a result of this in-service motor vehicle accident.  The record reflects a request to the National Personnel Records Center for complete active duty inpatient clinical records for a knee injury at "Hornsfelt, Germany" (the spelling provided by the Veteran).  Other records, however, indicate that the correct spelling of the location is Hohenfels, Germany. 

Given this error in the request for records and as historically, records of in-service hospital treatment were sometimes stored separately from other records, as noted by the July 2012 Board remand, the AOJ should make an additional request for these treatment records.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate record depository, including but not limited to the National Personnel Records Center and Records Management Center, and obtain hospitalization records from the military hospital in Hohenfels, Germany.  All requests for records and their responses must be associated with the claims folder.

2.  After completion of the above, and any additional development indicated (to include a nexus examination if warranted), review the expanded record and readjudicate the claim.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



